Claimant fell against bread-mixer machine, receiving injuries, including a broken jaw; his hands were caught in the revolving mechamsm of the mixer; his right hand was amputated; and he suffered eighty per cent loss of use of left hand; he lost eight teeth; left side of his face was flattened; there is an adherent scar at the angle of the jaw, and a functional injury to the left eye. He suffers from headache intermittently. The evidence sustains finding of seventy-five per cent loss of earning capacity.— Award unammously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, MeNamee, Crapser and Bliss, JJ.